Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL & ACCOUNTING OFFICER PURSUANT TO 18 USC § 1 SARBANES-OXLEY ACT OF 2002 In connection with the annual report of Cellular Biomedicine Group, Inc. (the “Company”) on Form 10-K for the fiscal year ended December 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), I, Andrew Chan, Chief Financial Officer (Principal Financial and Accounting Officer) of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the date and for the periods indicated. Date: April 3, 2013 By: /s/Andrew Chan Andrew Chan ChiefFinancial Officer (PrincipalFinancial and Accounting Officer)
